Opinion op the Court by
Judge Nunn
Dismissing appeal.
This is a claim and delivery suit by the appellant to recover of appellee possession of 5,360 barrel staves or else $321.60, their alleged value. The sheriff seized 5,030 staves and delivered possession to the appellant.
*337The evidence discloses, that only 3,400 staves are really in controversy, and these were made from eleven trees growing on or near the boundary line. There is no claim that appellees were guilty of any trespass or intentional wrong, and the petition specifically disclaims any right to recover damages.
As above stated, this is nothing more than a plain claim and delivery suit for specific personal property. The appellees answer with a claim of the staves, stating' that they had purchased the timber “from the true owners thereof.” There is no claim that the appellant was not the “true owner,” and there is no attack upon its title to land. The jury found that the appellant owned $15 worth of the staves and the appellees $75, and the court rendered judgment in favor of appellee for the difference, viz., $60. The appellees move to dismiss the appeal for want of jurisdiction.
The highest estimate upon the value of the staves by any witness is $125. .Adding $60, the amount of the judgment awarded against appellant, the amount in controversy, at most, is $185, and this being less than the jurisdictional amount, the appeal must be dismissed. Spurr v. Batchelor, 102 Ky., 606; Cook v. Rockhouse, 159 Ky., 710; Interstate Company v. Sproul, 160 Ky., 210.
Appeal dismissed.